NOTE: This order is nonprecedential.

  mlniteb ~tate~ INREHALSEY                                                2
                              FOR THE COURT


  DEC 1 5 2011                 /s/ Jan Horbaly
       Date                   Jan Horbaly
                              Clerk
cc: Gokalp Bayramoglu, Esq.
    Raymond T. Chen, Esq.
s21                                         FILED
                                  u.s. COllRt OF APPEALS FOR
                                    THE FEOERAl CIRCUIT

                                       DEC 152011
                                         JANHORBAlY
                                            ClERK